       Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 1 of 21



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 21, 2021

VIA EMAIL

Brian Edward Klein
Waymaker LLP
777 S. Figueroa Street Suite 2850
Los Angeles, CA 90017
Email: bklein@waymakerlaw.com

Sean Stephen Buckley
Kobre & Kim LLP
800 Third Avenue
Suite 6th Floor, 10022
New York, NY 10017
Email: Sean.Buckley@kobrekim.com

       Re:      United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Counsel:

        Based on your request, this letter provides notice, pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”), of certain expert testimony that the
Government intends to offer during its case-in-chief at trial. The Government reserves the right to
call additional expert witnesses, and will promptly provide notice if the Government elects to do
so.

                                       Celeste L. Arrington

        At trial, the Government expects to offer testimony from Dr. Celeste L. Arrington, an
expert in North Korean politics and history. Dr. Arrington is a professor at the George Washington
University where she teaches about, among other things, the politics of North and South Korea.

        Dr. Arrington is expected to testify about the history and basis for United Nations, United
States, and international sanctions against the Democratic People’s Republic of Korea (“DPRK”
or “North Korea”), and about particular concepts discussed by Griffith at the 2019 Pyongyang
       Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 2 of 21
                                                                                          Page 2




Blockchain and Cryptocurrency Conference, or raised by Griffith in his interviews with FBI. See
United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (expert testimony admissible to
“help a jury understand unfamiliar terms and concepts”). In particular, the Government anticipates
eliciting testimony from Dr. Arrington regarding the following topics:

o Sanctions. The United Nations, United States, and other international actors have imposed
  sanctions on the DPRK based on, among other things, North Korea’s development of nuclear
  weapons, other weapons programs, and human rights abuses. These sanctions include, among
  other things, limits on trade, luxury goods, and access to international banking and finance.
  The sanctions are intended to change the conduct of DPRK leadership, punish for human
  rights abuses, and prevent the DPRK form securing materials needed for its weapons
  programs. These sanctions have become more comprehensive over time and have made it
  difficult to secure goods inside the DPRK.

o Peace. The term peace is commonly understood inside North Korea to signify an end to
  outside pressure on the DPRK regime, including, the military threat from the United States
  and South Korean military alliance as well as the Korean war.

o Juche. Juche roughly translates to “self-reliance” and is a thought system based on the idea
  that the DPRK must be self-sufficient in every way, including economic and military
  independence. The Juche ideology was developed in the 1950s in response to the subjugation
  of the North Korean people under foreigners. At present, Juche is used to control the
  population through, among other things, requiring DPRK citizens to make sacrifices in the
  spirit of Juche to ensure an independent North Korea.

o Otto Warmbier. Otto Warmbier was an American citizen who traveled to the DPRK as part
  of a tourist group and was arrested by authorities in the DPRK. After a public trial and
  conviction, Warmbier remained in the DPRK for approximately seventeen months and was
  eventually returned to the United States in a coma. Warmbier died shortly thereafter.

       Attached is a copy of Dr. Arrington’s resume.

                                       CART Examiners

       At trial, the Government also expects to offer testimony from Victoria R. Tenpenny, Nicole
C. Kwasnaza, Christian M. Isolda, Ramiro E. Mendez, Peter R. Conroy, and Louis DiOrio. Each
of these witnesses is a Forensic Examiner with the Federal Bureau of Investigation (“FBI”)
assigned to the Computer Analyst Response Team (“CART”). The Government expects that these
examiners will testify regarding the forensic analysis of electronic devices and digital accounts
recovered and searched during the course of this investigation. More specifically, the Government
expects that the examiners will testify about extractions of the following devices and search
       Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 3 of 21
                                                                                              Page 3




warrant returns: Griffith’s Cellphone (USAO_000427), Griffith’s iPad (USAO_001560),
Griffith’s iCloud (USAO_001559), Griffith’s laptop (USAO_001647), Wtness-2’s drives (3502-
12.0545, 3502-13.00001, 3502-14.0001), Griffith’s Singaporean devices (USAO_ 009083-
009087), and Griffith’s MacBook (USAO_008793-008794).

        Attached are copies of the resumes of Victoria R. Tenpenny, Nicole C. Kwasnaza,
Christian M. Isolda, Ramiro E. Mendez, and Peter R. Conroy. The resume of Louis DiOrio will
follow under separate cover.

                              Conclusion and Reciprocal Disclosure

          In light of your request for the foregoing notice, the Government hereby requests reciprocal
notice under Fed. R. Crim. P. 16(b)(1)(C). In addition, the Government reiterates its request for
reciprocal disclosure of any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with this case, or copies thereof, which are in the
defendant’s possession or control, and which the defendant intends to introduce as evidence or
otherwise rely on at trial or which were prepared by a witness whom the defendant intends to call
at trial.

        The Government also reiterates its request that the defendant disclose prior statements of
witnesses he will call to testify, including expert witnesses. See Fed. R. Crim. P. 26.2; United
States v. Nobles, 422 U.S. 225 (1975). We request that such material be provided on the same basis
upon which we agree to supply the defendant with 3500 material relating to Government witnesses.


                                                      Very truly yours,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                  By: /s
                                                     Kimberly J. Ravener
                                                     Kyle A. Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2358 / 2493
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 4 of 21
                                                                                              Updated: Mar. 2021


                                     CELESTE L. ARRINGTON
The George Washington University                                                                cla@gwu.edu
2115 G Street, NW, Monroe Hall 440                                                              (202) 994-6601
Washington, DC 20052

ACADEMIC POSITIONS
The George Washington University
      Korea Foundation Associate Professor of Political Science and International Affairs 2020 – present
      Korea Foundation Assistant Professor of Political Science and International Affairs, 2012 – 2020
      Core Faculty, GW Institute for Korean Studies

Program in Law and Public Affairs, Princeton University
      Fellow, 2017 – 2018

Institute for Advanced Study, Princeton, NJ
        Ginny and Robert Loughlin Founders’ Circle Member, School of Social Science, 2011 – 2012

Program on U.S.-Japan Relations, Harvard University
      Advanced Research Fellow, 2010 – 2011

EDUCATION
University of California, Berkeley                                              Ph.D., Political Science, 2010

University of Cambridge, Trinity College                                        MPhil, Japanese Studies, 2004

Princeton University                                                            A.B., Summa cum Laude
       Woodrow Wilson School of Public and International Affairs; certificate in East Asian Studies, 2003

BOOKS AND MANUSCRIPTS IN PROGRESS
Accidental Activists: Victim Movements and Government Accountability in Japan and South Korea (Ithaca:
       Cornell University Press, 2016).
       Part of the Studies of the Weatherhead East Asian Institute publication series at Columbia University.
       Reviewed in Mobilization, Journal of Asian Studies, Pacific Affairs, Asian Journal of Law and Society,
       Japanese Law in the Asia-Pacific, Journal of Japanese Studies, International Studies Review, Global
       Asia, Social Science Japan Journal, Political and Legal Anthropology Review

From Manners to Rules: Activism for Legalistic Policy Solutions in South Korea and Japan (monograph, under
      contract with Cambridge University Press, Studies in Law and Society).

Rights Claiming in South Korea, co-edited with Patricia Goedde (New York: Cambridge University Press, 2021).

PEER-REVIEWED ARTICLES
“Insider Activists and Secondhand Smoke Countermeasures in Japan,” Asian Survey 61, no. 4 (July/August 2021).

“Cause Lawyering and Movement Tactics: Disability Rights Movements in South Korea and Japan,” with Yong-il
       Moon, Law & Policy 42, no. 1 (January 2020): 5-30.

“The Mechanisms behind Litigation’s ‘Radiating Effects’: Historical Grievances against Japan,” Law & Society
      Review 53, no. 1 (March 2019): 6-40.



                                                                                                                 1
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 5 of 21
                                                                                             Updated: Mar. 2021


“Hiding in Plain Sight: Pseudonymity and Participation in Legal Mobilization,” Comparative Political Studies
       (online first May 10, 2018), 52, no. 2 (Feb. 2019): 310-341.

“The Mutual Constitution of the Abductions and North Korean Human Rights Issues in Japan and
      Internationally,” Pacific Affairs 91, no. 3 (September 2018): 471-498.

“The Access Paradox: Media Environment Diversity and Coverage of Activist Groups in Japan and Korea,”
       Journal of East Asian Studies 17, no. 1 (March 2017): 69-93.

“Leprosy, Legal Mobilization, and the Public Sphere in Japan and South Korea,” Law & Society Review 48, no. 3
       (Sept. 2014): 563-93.

“The Abductions Issue in Japan and South Korea: Ten Years after Pyongyang’s Admission,” International
       Journal of Korean Studies 17, no. 2 (Spring/Summer 2013): 108-39.

“The Politics of NGOs and Democratic Governance in South Korea and Japan,” with Lee Sook-Jong, Pacific
       Focus 23, no. 1 (April 2008): 75-96.

“Democratization and Changing Anti-American Sentiments in South Korea,” with Oh Chang Hun, Asian Survey
      47, no. 2 (March/ April 2007): 327-50.

PEER-REVIEWED CHAPTERS IN EDITED VOLUMES & PROCEEDINGS
“Legal Mobilization and the Transformation of State-Society Relations in the Realm of Disability Policy in
       Korea,” in Civil Society and the State in Post High Growth East Asia, edited by David Chiavacci, Simona
       Grano, and Julia Obinger (Amsterdam University Press, 2020): 297-323.

“How to Analyze Data: Qualitative Content and Frame Analysis,” in Studying Japan: Research Design,
       Fieldwork, and Methods, edited by Nora Kottmann and Cornelia Reiher (Nomos Verlag, 2020): 349-362.

“Linking Abductee Activism and North Korean Human Rights Advocacy in Japan and Abroad,” in Andrew Yeo
       and Danielle Chubb, eds. North Korean Human Rights: Activists and Networks (Cambridge University
       Press, 2018): 85-108.

“The Public Sphere in South Korea: Civil Society, the Media, and Democracy,” Asian Journal of International
       Studies, Special Issue: Proceedings of the Second Workshop on Korean Studies (II) 22 (2017): 47-64.

“Japan-South Korea Relations and Litigation,” in Challenges Facing Japan, (Washington: The Maureen and Mike
       Mansfield Foundation, 2014): 11-20.

WORKS IN PROGRESS
“Bottom-Up Drivers of Institutional Change: Legal Mobilization and Disability Rights in South Korea and Japan”
       (under review).

“From Good Will to Rules: Disability Rights and Activism in South Korea and Japan,” for Current History.

“Mobility Rights and Contention in South Korea and Japan,” (working paper).

BOOK REVIEWS
Review of “Japanese Society and the Politics of the North Korean Threat,” by Seung Hyok Lee (2016), Journal of
       Japanese Studies 45, no. 1 (Winter 2019): 173-178.

Review of “Curative Violence: Rehabilitating Disability, Gender, and Sexuality in Modern Korea,” by Eunjung
       Kim (2017), Pacific Affairs 91, no. 1 (March 2018): 172-174.


                                                                                                               2
            Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 6 of 21
                                                                                                 Updated: Mar. 2021



Review of “Making We the People: Democratic Constitutional Founding in Postwar Japan and South Korea,” by
       Chaihark Hahm and Sung Ho Kim (2015), Pacific Affairs 90, no. 2 (June 2017).

Review of “Witness to Transformation: Refugee Insights into North Korea,” by Stephan Haggard and Marcus
       Noland (2011), Political Science Quarterly 126, No. 4 (Winter 2011 – 2012): 682-83.

OTHER WRITING
“Japan and South Korea Can’t Get Along: Why America Needs to Help Its Allies Mend Fences,” Foreign Affairs
        (with Andrew Yeo) (July 31, 2019).

“Japan claims it’s restricting exports to South Korea because of ‘national security.’ Here’s the real reason why.”
        The Monkey Cage, The Washington Post (July 18, 2019).

“Abe is Aching for a Seat at the Table,” East Asia Forum (with Isozaki Atsuhito),
        http://www.eastasiaforum.org/2018/07/19/abe-is-aching-for-a-seat-at-the-table/ (July 19, 2018).

“South Korea ended its review of its ‘comfort women’ deal with Japan. Here’s what you need to know,” The
       Monkey Cage, The Washington Post (Jan. 11, 2018).

“Episode 7: New Voices in the Struggle over History,” Council on Foreign Relations Podcast, Dec. 5, 2017,
       https://www.cfr.org/podcasts/episode-7-new-voices-struggle-over-history.

“South Koreans will elect a new president on Tuesday. Here’s what to expect,” with See-Won Byun, The Monkey
       Cage, The Washington Post (May 7, 2017).

“South Korea’s president was impeached. North Korea is increasingly threatening. Here’s what you need to
       know,” The Monkey Cage, The Washington Post (March 12, 2017).

“South Korea’s president was just impeached. This is what it means and what comes next,” The Monkey Cage,
       The Washington Post (Dec. 12, 2016).

“Can Japan and Korea ‘Resolve’ the Question of Japan’s Korean Sex Slaves during WWII?” The Monkey Cage,
       The Washington Post (Jan. 13, 2016).


GRANTS, FELLOWSHIPS, & AWARDS
SSRC Research Fellowship                                                                         2020 – 2021
Fellow at the Princeton University Program in Law and Public Affairs                                   2017
Association for Korean Studies, 5-year grant—core faculty, GW Institute for Korean Studies (GWIKS)     2016
SOAR Faculty Research Fund, Elliott School—The George Washington University                            2016
Korea Foundation Field Research Fellowship (declined)                                                  2016
University Facilitating Fund—The George Washington University                                   2015 – 2016
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2015
Policy Research Scholar, GWIPP—GWU                                                              2013 – 2014
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2013
Member of Cohort I, U.S.-Korea Scholar-Policymaker Nexus—Mansfield Foundation                   2013 – 2015
Summer Research Grant, Sigur Center for Asian Studies—GWU                                              2012
Member of Cohort II, U.S.-Japan Network for the Future Program—Mansfield Foundation             2012 – 2014
Member, School of Social Science—Institute for Advanced Study                                   2011 – 2012
Advanced Research Fellow, Program on U.S.-Japan Relations—Harvard University                    2010 – 2011
Center for Japanese Studies, Dissertation Fellowship—UC Berkeley                                2009 – 2010

                                                                                                                     3
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 7 of 21
                                                                                          Updated: Mar. 2021


Fulbright IIE Fellowship for Japan—Graduate Research Fellow, University of Tokyo               2008 – 2009
Dean’s Fellowship—UC Berkeley                                                                  2007 – 2008
Harvey Fellowship—Mustard Seed Foundation                                                      2006 – 2009
Foreign Language and Area Studies (FLAS) Fellowship for Korean—UC Berkeley                     2006 – 2007
Center for Japanese Studies, Summer Language Funding—UC Berkeley                                      2006
Foreign Language and Area Studies (FLAS) Fellowship for Korean—UC Berkeley                     2005 – 2006
Boren Graduate Fellowship, National Security Education Program for Korean                      2004 – 2006
Foreign Language and Area Studies (FLAS) Fellowship for Japanese—UC Berkeley                  2004 – 2005
Marjory Chadwick Buchanan Senior Thesis Prize—Princeton University                                   2003
Elected to Phi Beta Kappa—Princeton University                                                       2003
All-Ivy Academic Honors—Princeton University                                                         2003
National Scholar-Athlete Award—NCAA Division I, Women’s Rowing, Princeton                    2002 & 2003
R.W. van de Velde Award—Woodrow Wilson School, Princeton                                             2002


INVITED TALKS & WORKSHOPS
2020 University of Pennsylvania, Center for East Asian Studies
2020 Syracuse University, Moynihan Institute of Global Affairs
2020 Loyola Marymount University, Global Policy Institute
2019 University of Michigan, Bridging Methodological Divides in Japanese Studies.
2019 University of Michigan, Nam Center for Korean Studies and Center for Japanese Studies.
2019 Freie Universität Berlin, International Conference on Studying Japan.
2019 Temple University, Comparative Politics Colloquium.
2018 Center for the Study of Law and Society, University of California, Berkeley.
2018 GW Institute for Korean Studies Signature Conference: The Evolution of Rights in Korea (co-organizer).
2018 New York University Law School.
2018 Princeton University, Program in Law and Public Affairs, LAPA Seminar.
2018 Texas Christian University.
2017 Wesleyan University, the Catalyst Conference on East Asian Studies.
2017 U.S. Department of State, Analytic Exchange.
2017 Wilson Center, Asia Program.
2017 Truth and Human Rights in North Korea (THiNK), George Washington University.
2017 Mansfield Foundation, Capitol Hill Dialogue, Japan-U.S. Task Force on New Approach to the DPRK.
2016 Princeton University, Program in Law and Public Affairs and the Qualitative Research Colloquium.
2016 Foreign Affairs Congressional Staff Association and Wilson Center, Korean History and Public Policy.
2016 Harvard University, Program on U.S.-Japan Relations.
2016 Council on Foreign Relations, Roundtable on Northeast Asian Nationalisms and Alliance Management.
2015 Kyung Hee University, South Korea.
2014 Capitol Hill and Mansfield Foundation, Challenges Facing Japan.
2013 Ministry of Unification, International Conference on Korean Unification and International Cooperation.
2013 Johns Hopkins University SAIS, Reischauer Center for East Asian Studies Seminar Series.
2012 University of Pennsylvania, Law School.
2012 Institute for Advanced Study, School of Social Sciences Lunch Seminar.
2011 University of California, Berkeley, Workshop on Korean Studies.
2011 Harvard University, Japanese Contemporary Politics Study Group.
2011 University of Southern California, Rising Stars of Korean Studies Workshop.
2010 Harvard University, Program on U.S.-Japan Relations Seminar.
2010 Wellesley College.
2010 University of Southern California, West Coast Workshop on International Relations in East Asia.
2009 U.S. Embassy, Tokyo.
2009 Chuo University, Japan.

                                                                                                          4
            Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 8 of 21
                                                                                               Updated: Mar. 2021


2008    Sophia University, Japan.

CONFERENCE PAPERS & OTHER PRESENTATIONS
“Cause Lawyering: Infrastructures for Using and Changing Legal Opportunities in South Korea and Japan,” paper
       presented at the Annual Meeting of the Law and Society Association, June 1, 2019.

“Disability Rights and Evolving Legal Opportunity Structures in South Korea and Japan,” Comparative Politics
        Symposium, Temple University, April 15, 2019.

“Disability Rights Movements, Lawyers, and Tactical Innovation in Japan and South Korea,” paper presented at
        the Annual Meeting of the International Studies Association, March 29, 2019.

“Rights Refracted: Disability Rights Diffusion and Evolving Legal Opportunity Structures in South Korea and
        Japan,” Center for the Study of Law and Society, UC Berkeley, Oct. 22, 2018.

“Evolving Legal Opportunity Structures in South Korea,” paper presented at The Evolution of Rights in Korea, a
       conference I co-organized at the GW-Institute for Korean Studies, April 20-21, 2018.

“Legal Opportunity Structures and Political Participation through the Courts in South Korea,” paper presented at
       the Annual Meeting of the Association for Asian Studies, March 23-26, 2018.

“The Past in Present-Day East Asian Politics,” Texas Christian University, March 8, 2018.

“The Radiating Effects of Litigation Related to Historical Grievances against Japan,” paper presented at Korea on
       Trial: Law and Justice in the Face of Violence, University of Pennsylvania, April 28, 2017.

“Rights Activism and Legislation for Persons with Disabilities in Japan and Korea,” Annual Meeting of the
        American Political Science Association, Sept. 1-4, 2016 (with Yong-il Moon).

“Lawyers’ Networks and Policy Change in Japan and South Korea,” Annual Meeting of the Association for Asian
      Studies, March 31 – April 3, 2016.

“Court-Based Conflicts and Cross-National Cooperation,” paper presented on a panel that I organized (“Japan: A
       Swing to the Right?”) for the Meeting of the Association for Asian Studies, March 26 – 29, 2015.

“Mobilizing Support for the Sick: South Korean and Japanese Patient Activism in the Digital Era,” paper
       presented on a panel that I organized (“Activism in East Asia in the Digital Age”) for the Annual Meeting
       of the American Political Science Association, Aug. 28 – 31, 2014.

“Names and Namelessness: Plaintiff Anonymity and Legal Mobilization in Japan and Korea,” Annual Meeting of
      the Law and Society Association, May 30 – June 2, 2013.

“Legal Mobilization in Japan: Using Litigation to Influence Policy-Making,” Annual Meeting of the American
       Political Science Association, Sept. 1 – 4, 2011.

“Transnational Legal Mobilization: Japanese Cause Lawyers and Leprosy Redress Movements in East Asia,”
       Annual Meeting of the Law and Society Association, June 2 – 4, 2011.

“State Accountability and Responsiveness to Victim Redress Movements in South Korea and Japan,” Annual
        Meeting of the American Political Science Association, Sept. 2 – Sept. 5, 2010.

“Interest Group Influence in Policy-Making Processes: Comparing the Abductions Issue and North Korea Policy
        in Japan and South Korea,” Annual Meeting of the American Political Science Association, 2007.


                                                                                                                   5
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 9 of 21
                                                                                                Updated: Mar. 2021


SELECT MEDIA CONTRIBUTIONS & APPEARANCES
The New York Times, Nov. 3, 2017; Sept. 19, 2018; Aug. 1, 2019.
The Washington Post, Sept. 21, 2017.
Los Angeles Times, Aug. 17, 2019.
Bloomberg, Aug. 27, 2017.
PRI: Nov. 8, 2017; Nov. 17, 2020.
Deutsche Welle, Aug. 26, 2017.
Canadian Broadcasting Corporation, June 21, 2017, January 2018.
NHK: television interview, May 9, 2017.
Yonhap: Nov. 2, 2020; Jan. 20, 2021.
Kyodo News: profile and interview, Jan. 17, 2017.
Korea Times: July 26, 2019.
WUSA9 live television interview on Off Script 7pm news: April 14, 2017.
NPR: live interview on AirTalk with Larry Mantle, June 12, 2018.
Hearst TV: television interview, July 3, 2018.
Arirang News: television interview, Dec. 23, 2019.
DongA Ilbo: May 29, 2013; March 18, 2015; March 10, 2017.
Chosun Ilbo: Jan. 11, 2017.
Hankook Ilbo: July 16, 2019.
Tokyo Shimbun: May 10, 2017.
Chūnichi Shimbun, May 13, 2017.
Ryukyu Shimpo: May 10, 2017.
Hokkaido Shimbun: May 12, 2017.
Nishi Nippon Shimbun: March 8, 2017; May 25, 2017; July 2, 2017.
South China Morning Post, Nov. 22, 2018.
Christian Science Monitor: Feb. 13, 2017.
Voice of America, March 8, 2017; Sept. 12, 2018; March 20, 2019.
Radio Free Asia: Sept.12, 2012; April 10, 2013; Oct. 25, 2016; March 27, 2017; Aug. 14, 2019.

TEACHING
The George Washington University
      Politics in the Two Koreas (undergraduate)
      Korean Politics (master’s students)
      States and Societies in East Asia (master’s students)
      State-Society Relations in East Asia (“writing-in-the-discipline” seminar)
      Protest and Participation in East Asia (“writing-in-the-discipline” seminar)
      Social Movements (doctoral)

Harvard University
      Human Rights and Democracy in East Asia (junior research seminar)—lecturer

University of California, Berkeley
       Northeast Asian Politics: Japan—teaching assistant for Steven K. Vogel
       Introduction to International Relations—teaching assistant for Amy Gurowitz
       The Politics of Japan—teaching assistant for T.J. Pempel


TRAINING & PROFESSIONAL EXPERIENCE
Foreign Expert, Korean Unification for Junior International Experts—Seoul                         July 2013
Graduate Student Researcher for Prof. Steven K. Vogel—UC Berkeley                               2009 – 2010

                                                                                                                6
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 10 of 21
                                                                                                Updated: Mar. 2021


Visiting Research Fellow, Institute of Social Science—University of Tokyo                       2008 – 2009
Inter-University Center for Japanese Language Studies—Yokohama, Japan                          Summer 2006
Yonsei University, Korean Language Institute—Summer Special Program                            Summer 2005
Editorial Intern at the Arms Control Association (ACA)—Washington, DC                          Summer 2002
Public Affairs Intern, U.S. Embassy in Tokyo, Japan—Tokyo American Center (TAC)                Summer 2001
Princeton in Ishikawa, Japan—Japanese Language Program                                         Summer 2000


FOREIGN LANGUAGES
Japanese—advanced                        German, Swiss-German—fluent                      Greek—proficient
Korean—advanced                               French—fluent                               Italian—proficient


PROFESSIONAL AFFILIATIONS & OTHER ACTIVITIES
Editorial Board Member—Asian Survey                                                                2019 – present
       Social Science Japan Journal                                                                2020 – present

Governing Board Member, Association of Korean Political Science                                    2019 – 2022

Program Chair for APSA—Association of Korean Political Science                                     2019 – 2021

Manuscript Reviewer—World Politics, Comparative Political Studies, Law & Society Review, Journal of Asian
Studies, International Relations of the Asia Pacific, Routledge, Pacific Affairs, PS: Political Science & Politics,
Journal of Japanese Political Science, Korea Journal, Indiana Journal of Global Legal Studies, Law & Social
Inquiry, Historia Scientarium, Korea Observer.

Comparative Politics Workshop, George Washington University—co-organizer                        2016-17, 2018-20

Institute for Korean Studies, George Washington University—core faculty                           2016 – present

Member—American Political Science Association, Law & Society Association, Association for Asian Studies,
International Studies Association

Member—Mansfield Foundation’s U.S.-Japan Network for the Future (Cohort II) and Mansfield/ Korea
Foundation/ CSIS U.S.-Korea Scholar-Policymaker Nexus (2013-15)

Harvard Contemporary Japanese Politics Study Group—member                                         2010 – 2011

Japanese Politics Study Group—UC Berkeley                                                         2004 – 2010

Young Leaders’ Program, Pacific Forum, CSIS                                                       2005 – 2007

Royal Institute for International Affairs, Korea and Japan Discussion Groups                      2003 – 2004




                                                                                                                   7
           Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 11 of 21
Peter R. Conroy
Page 1 of 2

CURRICULUM VITAE


                      Peter R. Conroy
                      Federal Bureau of Investigation
                      Computer Analysis Response Team (CART)
                      26 Federal Plaza
                      New York, NY 10278
                      PHONE: 212-384-3099
                      FAX: 212-384-1334



PROFESSIONAL EXPERIENCE

June 2004 - Present   FBI Special Agent/Computer Forensic Examiner
(Inclusive)           New York Field Office
                      Federal Bureau of Investigation
                      New York, NY

                      From September 2012 to the present, as a Special Agent Computer Forensic Examiner
                      (SA/FE), responsible for conducting forensic examinations on computer evidence and
                      performing the following activities: preserving digital evidence, executing search and
                      seizure operations, assisting Agents with computer data review and preparing discovery
                      media, and assessing digital evidence both during on-scene searches and in a laboratory
                      environment. Participated in numerous searches where CART assistance was requested
                      and conducted liaison with other agency investigators and Task Force Officers (TFOs).

                      Between September 2004 to September 2014, as an FBI Special Agent, responsible for:
                      Investigating suspected white-collar criminal violations of Federal law, performing
                      investigative interviews and collecting evidence/information, serving Federal Grand Jury
                      subpoenas to gather information, analyzing financial records, executing search and arrest
                      warrants, conducting liaison with other law enforcement agencies, performing Grand Jury
                      testimony, and documenting investigative findings for prosecution.

                      Previous Field Office Assignments: Los Angeles Field Office – Sept. 2004 to Sept. 2014




EDUCATION

May 2005              University of California - Irvine
                      Irvine, CA
                      Master of Business Administration (MBA)

December 1997         Rutgers University
                      New Brunswick, NJ
                      Bachelor of Arts – English
            Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 12 of 21
Peter R. Conroy
Page 2 of 2




PROFESSIONAL TRAINING & CERTIFICATIONS

Sep 2004            FBI Academy Completion

Oct 2012            Access Data/CART Basic Tools

Nov 2012            Access Data/CART Intermediate OS Artifacts

Dec 2012            Access Data/CART Intermediate Web Artifacts

Dec 2012            Access Data Certified Examiner (ACE) Test

Jan 2013            CART Tech/Digital Extraction Technician Practicals

July 2013           CompTIA A+ Certification

2013                SANS 301 Intro to Information Security

Apr 2014            CART Practicals Completion

Sep 2015            CART Moot Court Completion

Jun 2016            SANS 408 GCFE (GIAC Computer Forensic Examiner) Certification

Feb 2017            Linux Command Line Certification

July 2017           Basic Mobile Devices Training

2018                Forensic Audio Video Examiner Training (Adobe Photoshop/Premier)

Feb 2019            Black Bag Technologies Essential Forensic Techniques Level 1

Jan 2021            SANS 498 Battlefield Forensics & Data Acquisition
      Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 13 of 21



CURRICULUM VITAE

 Christian M. Isolda
 Federal Bureau of Investigation
 26 Federal Plaza
 New York, NY 10278
 Phone: 212-384-4885
 E-mail: cisolda@fbi.gov


PROFESSIONAL EXPERIENCE


June 2019-Present      Information Technology Specialist - Forensic Examiner
                       Computer Analysis Response Team (CART)
                       New York Field Office
                       Federal Bureau of Investigation
                       New York, NY

                       Responsible for the collection, preservation, and analysis of digital media in a
                       laboratory setting as well as on site during search and seizure operations.
                       Extract and recover relevant information stored on devices and provide said
                       extracted information in easily digestible forms useful to investigators and
                       prosecutors while adhering to standard operating procedures. Create reports for
                       investigators using data derived from digital evidence and assist them in
                       interpreting the data in preparation for trial. Provide operational and analytical
                       support to investigators on various squads.

June 2017-May 2019     Honors Intern
                       New York Field Office
                       Federal Bureau of Investigation
                       New York, NY

                       Assisted Computer Analysis Response Team (CART) with forensic imaging and
                       processing of digital evidence. Extracted and prepared relevant data into reports
                       for investigators. Accompanied CART personnel on searches involving on-site
                       imaging and/or seizing digital evidence.

Jan 2017-Jan 2018      Networking TA & Lab Assistant
                       Computer Science & Information Technology Department
                       Marist College
                       Poughkeepsie, NY

                       Worked as a teaching assistant for an Internetworking course where students
                       gained experience configuring and troubleshooting network configurations.
                       Hosted open lab hours to develop students’ skills and knowledge, constructed
                       custom network topologies for students based on their individual needs, and
                       configured new server labs for the purpose of the course.


EDUCATION

Aug 2015 – May 2019    Marist College
                       Poughkeepsie, NY
                       Bachelor of Science in Computer Science
      Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 14 of 21




PROFESSIONAL TRAINING

Apr 2021          In-System Programming for Mobile Devices (32 hours)

Apr 2021          Advanced BGA Chip-Off 2.0 Forensics (32 hours)

Mar 2021          FBI CART Case Management and Analysis Training, Quantico, VA (32 hours)

Feb 2021          FBI CART Digital Forensic Field Operations Training, Quantico, VA (24 hours)

Feb 2021          FBI CART Introduction to macOS Forensics, Quantico, VA (8 hours)

Aug 2020          FBI CART Mobile Device Forensics Training, Stafford, VA (40 hours)

Aug 2020          FBI CART SQLite Forensics Training, Stafford, VA (40 hours)

Aug 2020          FBI CART Intro to Mobile Devices, New York, NY (8 hours)

Dec 2020          FBI CART DFE File Systems Fundamentals, New York, NY (80 hours)

Oct 2019          FBI CART Digital Extraction Technician (DExT)/Tech, Stafford, VA (80 hours)


CERTIFICATIONS & AWARDS

Apr 2021          TeelTechnologies Certified Chip-Off Forensic

Apr 2021          TeelTechnologies Certified In-System Programming Mobile Device Forensic

Mar 2021          FBI CART Mac Imaging Authorization

Sep 2020          FBI CART Mobile Device Authorization

Nov 2019          FBI CART DEL Tech Certification

Oct 2019          FBI CART TECH Certification
       Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 15 of 21
Nicole C. Kwasnaza
Page 1 of 2

CURRICULUM VITAE

 Nicole C. Kwasnaza
 Federal Bureau of Investigation
 26 Federal Plaza
 New York, NY 10278
 Phone: 212-384-3107
 E-mail: nckwasnaza@fbi.gov


PROFESSIONAL EXPERIENCE


Sept 2018-Present      Information Technology Specialist/Forensic Examiner
                       New York Field Office
                       Federal Bureau of Investigation
                       New York, New York

                       Responsible for inventory, examination, preservation, and technical analysis of digital
                       media in a laboratory setting, as well as on site during search and seizure operations.
                       Extract and recover relevant information stored on digital devices in forms useful to
                       investigators and prosecutors, while adhering to quality assurance and standard operating
                       procedures. Create reports for investigators using data derived from digital evidence, and
                       assist them in interpreting the data in preparation for trial. Provide operational and
                       analytical support to investigators on various squads.

June 2017-Sept 2018    FBI Honors Intern
                       New York Field Office
                       Federal Bureau of Investigation
                       New York, New York

                       Assisted Computer Analysis Response Team (CART) with forensic imaging and
                       processing of digital evidence. Assisted CART personnel with extracting and preparing
                       relevant data into reports for investigators. Accompanied CART personnel on searches
                       involving imaging and/or seizing digital evidence.

Dec 2016-Sept 2018     Senior Technician
                       Information Technology Services Help Desk
                       Fairfield University
                       Fairfield, CT

                       Responsible for troubleshooting, diagnosing, and resolving software, hardware, and
                       network requests received via walk in, phone, online chat, or email. Answered technical
                       support Help Desk phones, investigated technical issues, and provided training to
                       students, staff, and faculty. Promoted from Technician-in-Training to Technician to Senior
                       Technician in eleven months.

EDUCATION

Sept 2018 – May 2019   Fairfield University, School of Engineering
                       Fairfield, CT
                       Masters of Science in Electrical & Computer Engineering

Sept 2014 – May 2018   Fairfield University, School of Engineering
                       Fairfield, CT
                       Bachelors of Science in Computer Engineering; Minors in Mathematics and Physics

PROFESSIONAL TRAINING

April 2021             Teel Technologies ISP/Chip Off 2.0 Forensics Training, Norwalk, CT (64 hours)
       Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 16 of 21
Nicole C. Kwasnaza
Page 2 of 2

February 2021        SANS FOR500 – Windows Forensic Analysis, Online (self-paced)

August 2020          FBI – CART Moot Court, Williamsburg, VA (24 hours)

April 2020           Basis Technology – Autopsy 8-hour Online Training, Online (8 hours)

March 2020           FBI – CART Digital Forensic Investigations, Kansas City, MO (24 hours)

March 2020           FBI – Presentation Skills Course, Kansas City, MO (24 hours)

February 2020        FBI – Forensic Fundamentals, Kansas City, MO (32 hours)

July-August 2019     FBI – Cyber Boot Camp, Stafford, VA (24 hours)

July 2019            FBI – CART SQLite Forensics, Stafford, VA (16 hours)

July 2019            FBI – CART Mobile Device Forensics, Stafford, VA (40 hours)

July 2019            FBI – CART Intermediate – Web Artifacts, Stafford, VA (24 hours)

July 2019            FBI – CART Intermediate – OS Artifacts, Stafford, VA (24 hours)

July 2019            FBI – CART Intermediate – Basic Tools, Stafford, VA (24 hours)

June 2019            FBI – CART Introduction to Mobile Devices (self-paced)

June 2019            FBI – Basic Networking for Investigators, V2 (self-paced)

June 2019            BlackBag Essential Forensic Techniques I, Stafford, VA (40 hours)

June 2019            FBI – CART Linux Command Line, Stafford, VA (40 hours)

May 2019             FBI – CART Introduction to Macintosh Systems (self-paced)

May 2019             Edx – Introduction to Linux (edx.org) (self-paced)

March 2019           FBI – CART Digital Extraction Technician (DExT)/Tech Practicals, Stafford, VA (80 Hours)

January 2019         FBI – CART File Systems Fundamentals, Online (10 Hours)

August 2018          FBI – Imaging and Video Recovery Team (DIVRT) Training, New York, NY (24 Hours)


CERTIFICATIONS & AUTHORIZATIONS

May 2021             GIAC Certified Forensic Examiner (GCFE)

April 2021           Teel Tech Chip-Off Forensics Certification (TCFC)

September 2020       FBI CART – Basic Wintel (FE) Certification

July 2019            FBI CART – Windows Authorization

July 2019            FBI CART – Mobile Device Authorization

June 2019            FBI CART – MacOS Authorization

March 2019           FBI CART – DEL-Tech Certification

March 2019           FBI CART – CART Tech Certification

March 2019           Computing Technology Industry Association (CompTIA) – A+ Certification
            Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 17 of 21
5DPLUR(0HQGH]                                 
3DJHRI
                                                 
&855,&8/809,7$(
                                                    
                     5DPLUR(0HQGH]
                     
                     )HGHUDO%XUHDXRI,QYHVWLJDWLRQ
                     &RPSXWHU$QDO\VLV5HVSRQVH7HDP
                     )HGHUDO3OD]D
                     1HZ<RUN1<
                     3+21(
                     


352)(66,21$/(;3(5,(1&(

-XQHSUHVHQW     &RPSXWHU)RUHQVLF([DPLQHU
                      1HZ<RUN)LHOG2IILFH
                        )HGHUDO%XUHDXRI,QYHVWLJDWLRQ
                        1HZ<RUN1HZ<RUN

                        $V D IRUHQVLF FRPSXWHU H[DPLQHU LQ D ODERUDWRU\ H[DPLQH SK\VLFDO HYLGHQFH XQGHU D
                        GRFXPHQWHG TXDOLW\ DVVXUDQFH SURJUDP WKDW LQFOXGHV DQQXDO SURILFLHQF\ WHVWLQJ
                        WHFKQLFDOSHHUDQGDGPLQLVWUDWLYHUHYLHZVDQGDGKHUHQFHWRVWDQGDUGRSHUDWLQJSURFHGXUHV
                        
                        &RQGXFW IRUHQVLF H[DPLQDWLRQV RQ GLJLWDO HYLGHQFH DQG SHUIRUP VHDUFK DQG VHL]XUH
                        RSHUDWLRQVLPSOHPHQWLQJDYDULHW\RIGLJLWDOIRUHQVLFWRROV


6HSW±-XQH &RPSXWHU)RUHQVLFV&RQVXOWDQW
                       &DSVLFXP*URXS//&
                        $UFK6WUHHW6XLWH
                        3KLODGHOSKLD3$

                        /HDG H[DPLQHU IRU 1HZ <RUN 5HJLRQ 'XWLHV LQFOXGHG GHOLYHU\ RI FRPSXWHU IRUHQVLF
                        VHUYLFHVHGLVFRYHU\GDWDUHFRYHU\VHFXULW\SULYDF\FRPSOLDQFHOLWLJDWLRQVHUYLFHVDQG
                        H[SHUWWHVWLPRQ\VHUYLFHV

-DQ±$XJ &RPSXWHU)RUHQVLF([DPLQHU
                       1HZ<RUN&RXQW\'LVWULFW$WWRUQH\¶V2IILFH&RPSXWHU&ULPHV8QLW
                        2QH+RJDQ3ODFH1HZ<RUN1<

                        • 7HVWLILHGDV1HZ<RUN6WDWH&RXUWDSSRLQWHGFRPSXWHUIRUHQVLFH[SHUWZLWQHVVLQ
                            QXPHURXVLQYHVWLJDWLRQW\SHVLQFOXGLQJODERUUDFNHWHHULQJFKLOGDEXVH SRUQRJUDSK\
                            VWUHHWFULPHVDPRQJVWRWKHUV
                        • )RUHQVLF$FTXLVLWLRQRIGLJLWDOHYLGHQFHIURPYDULRXVVWRUDJHGHYLFHVLQFOXGLQJ
                            GHVNWRSFRPSXWHUVVHUYHUVYDULRXVPHGLDW\SHVFDPHUDVFHOOSKRQHVDPRQJVWRWKHUV
                            XVLQJIRUHQVLFWRROVVXFKDV7DORQ(QFDVH)7.,PDJHU)7.,/RRNDQGRWKHUV
                        • )RUHQVLF([DPLQDWLRQRI:LQGRZV0DFLQWRVK26EDVHGGLJLWDOHYLGHQFHXVLQJ(QFDVH
                            DQG)7./DE357.2QWUDFN'DWD5HFRYHU\
                        • ([SHULHQFHGLQIRUHQVLFDFTXLVLWLRQDQGDQDO\VLVRIVHUYHUVUXQQLQJ5$,'
                            FRQILJXUDWLRQ
                        • &RQGXFWHGOLYHORFDODUHDQHWZRUN /$1 EDVHGIRUHQVLFDFTXLVLWLRQVRIGLJLWDO
                            HYLGHQFHXVLQJ+HOL[
            Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 18 of 21
5DPLUR(0HQGH]                               
3DJHRI
                                               
                        • ,QYHVWLJDWHGDQG$QDO\]HGHPDLO,QVWDQW0HVVDJH ,0 DQGRWKHU,QWHUQHWEDVHG
                           HYLGHQFH
                        • $QDO\]HG&'0$*60,'(1FHOOXODUGHYLFHVDORQJZLWK%ODFNEHUU\DQG3DOP
                           KDQGKHOGGHYLFHVXVLQJ3DUDEHQ'HYLFH6HL]XUH'DWD3LORW6HFXUH9LHZIRU)RUHQVLFV
                           0RWRUROD,'(1+DQGVHW0DQDJHU3URMHFW$3KRQHDPRQJVWRWKHUV
                        • ([SHULHQFHGLQIRUHQVLFDFTXLVLWLRQDQGDQDO\VLVRIGLJLWDOYLGHRUHFRUGLQJVXUYHLOODQFH
                           V\VWHPV '95V 
                        • ([HFXWHGVHDUFKZDUUDQWVZLWK1<3''$'HWHFWLYH6TXDGDQG3$3'
        
                        • $VVLVWLQFULPHVFHQHSURFHVVLQJLQFOXGLQJ
                               P ,QWHUYLHZLQJLQGLYLGXDOV
                               P 6FHQHDQGHYLGHQFHSKRWRJUDSK\
                               P 6LWXDWLRQ0DQDJHPHQWDQG&RQWURO
                               P &KDLQRI&XVWRG\'RFXPHQWDWLRQ
                               P 'RFXPHQWLQJ3HUVRQQHO$UULYDODQG'HSDUWXUH
                        • &DVH,QWDNHDQG0DQDJHPHQWLQFOXGLQJHYLGHQFHDUULYDODQGUHWXUQFKDLQRIFXVWRG\
                           HYLGHQFHSKRWRJUDSK\GDWDDUFKLYDODQGEDFNXS
                        • 0DQDJHGODEZRUNVWDWLRQVDQGDVVLVWLQWKHIRUHQVLFKDUGZDUHVRIWZDUHLQYHQWRU\
                           PDQDJHPHQW
                        • 3URYLGHGJXLGDQFHDQGDGYLFHWRMXQLRUVWDIIPHPEHUVRIIRUHQVLFXQLW
                        
                        
('8&$7,21

6HSW±-DQ 1HZ-HUVH\&LW\6WDWH8QLYHUVLW\
                         -HUVH\&LW\1-
                          %DFKHORURI6FLHQFHLQ&ULPLQDO-XVWLFH



)25(16,&(;$0,1$7,217(67,021<(;3(5,(1&(

$QDO\]HGRYHUSLHFHVRIFRPSXWHUPHGLDLQVXSSRUWRIRYHUFDVHVVLQFH3DUWLFLSDWHGLQWKHH[HFXWLRQ
RIRYHUVHDUFKZDUUDQWVVHDUFKDQGVHL]XUHRSHUDWLRQVDQGILHOGH[DPLQDWLRQV([DPLQDWLRQVKDYHVXSSRUWHG
WHVWLPRQ\LQ6RXWKHUQ'LVWULFWRI1<DQG(DVWHUQ'LVWULFWRI1<

6HSW      6WDWHRI1HZ<RUNYV$OH[)LJOLROD              5DFNHWV&DVH,QYROYLQJD07$6FDQGDO 
0DU      6WDWHRI1HZ<RUNYV-RYDQ)OXGG                ,GHQWLW\7KHIWFDVHLQYROYLQJRYHUYLFWLPV 
0DU       6WDWHRI1HZ<RUNYV5RQDOG0DUWLQ             6WDONLQJ&DVH1HZV$QFKRU0RQLFD&URZOH\ 
)HE      6WDWHRI1HZ<RUNYV&XUWLV+LQGV               ,GHQWLW\7KHIWLQYROYLQJ'HIHQGDQWV 
$XJ      6WDWHRI1HZ<RUNYV0DUORQ5RGULJXH]            3URPRWLRQRI3URVWLWXWLRQ 
2FW       6WDWHRI1HZ<RUNYV%&DUPLFKDHO              6SHFLDO1DUFRWLFV'LVWRID&RQW6XEVWDQFH 
0D\       6WDWHRI1HZ<RUNYV6DHHG$KPHG                0RQH\/DXQGHULQJ 3URPRI3URVWLWXWLRQ 
0DU       6WDWHRI1HZ<RUNYV7LUULELR 0HOHQGH]        6SHFLDO1DUFRWLFV 



352)(66,21$/75$,1,1*
0D\6$16                                $GYDQFHG0RELOH)RUHQVLFV
0D\        )%,&$57  &HOO3KRQH *36)RUHQVLFV
1RY )%,&$57     'LJLWDOFDPHUD)RUHQVLFV
-DQ        )%,&$57                              1HW3OXV
6HSW       )%,&$57                              0RRW&RXUW
               Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 19 of 21
5DPLUR(0HQGH]                                               
3DJHRI
                                                               
2FW          )%,&$57           &$573UDFWLFDOV 
)HE          )%,&$57           $FFHVV'DWD:LQGRZV)RUHQVLFV 
'HF          )%,&$57            $FFHVV'DWD,QWHUQHW)RUHQVLFV 
1RY          )%,&$57        $FFHVV'DWD)7.%RRW&DPS                                               
6HSW         )%,&$57       &$57,PDJLQJ&RPSHWHQF\
$XJ)%,&$57                $&HUWLILFDWLRQ7UDLQLQJ
6HSW         1:&    &\EHUFRS'DWD5HFRYHU\ $QDO\VLV
6HSW         1:&    ,±/RRN                                         
0D\          0RELOH)RUHQVLFV,QF           'RFXPHQWLQJ&HOOXODU$FTXLVLWLRQV 
-DQ          /(,QQRYDWLRQ&HQWHU          &\EHU&ULPH,QYHVWLJDWLRQ
'HF*XLGDQFH6RIWZDUH                    (Q&DVH$QDO\VLV 5HSRUWLQJ                                 
'HF          $FFHVV'DWD                                $GYDQFHG:LQGRZV)RUHQVLFV                                   
1RY          $FFHVV'DWD                                %RRW&DPS                                                  
)HE         1:&                           $'5$$)7 $XWRPDWHG)RUHQVLF7RROV  
0D\          1:&             $'5$,1(7                                                              
6HSW         )%,                                       &$57,/22.                                               
$SU          1:&                                     %'5$ %DVLF'DWD5HFRYHU\ $QDO\VLV                                       
-DQ          1(&RXQWHU'UXJ7UDLQLQJ&HQWHU                &RPSXWHU6HDUFK 6HL]XUH                         

352)(66,21$/$)),/,$7,216

    • +LJK7HFKQRORJ\&ULPH,QYHVWLJDWLRQ$VVRFLDWLRQ +7&,$ ±0HPEHUVLQFH
    • ,QWHUQDWLRQDO$VVRFLDWLRQRI&RPSXWHU,QYHVWLJDWLYH6SHFLDOLVWV ,$&,6 0HPEHUVLQFH



&(57,),&$7,216 $:$5'6


0DUFK               $&HUWLILFDWLRQ±&RPS7,$
       


35(6(17$7,216*,9(1

$SULO              'LJLWDO(YLGHQFH&ROOHFWLRQ '2'&ULPH6FHQH,QYHVWLJDWLRQ6FKRRO
0DUFK 'LJLWDO(YLGHQFH&ROOHFWLRQ '2'&ULPH6FHQH,QYHVWLJDWLRQ6FKRRO


                Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 20 of 21

CURRICULUM VITAE

Victoria R. Tenpenny
  Federal Bureau of Investigation Engineering
  Research Facility-Extension Building
  #2795A / CART
  Quantico, VA 22135
  Phone: 703-985-6280
  E-mail: Vtenpenny@fbi.gov

PROFESSIONAL EXPERIENCE
Oct 2020- Present         Information Technology Specialist/Forensic Examiner
                          Digital Forensic Analysis Unit (DFAU)- Computer Analysis Response Team (CART)
                          Operational Technology Division
                          Federal Bureau of Investigation
                          Quantico, Virginia

                           Examine physical digital evidence under a documented quality assurance program, in an ANAB/ISO
                          certified laboratory that includes annual proficiency testing, technical/peer and administrative reviews and
                          adherence to standard operating procedures. Responsible for advanced mobile device examination in
                          support of all FBI Field Offices, as well as state law enforcement. Produces reports and exhibits for
                          investigators and attorneys using data derived from digital evidence and assist them in interpreting the data
                          in preparation for trial. Deploys to surrounding and out of state FBI locations including Field Offices, and
                          Resident Agencies to establish new computer forensic laboratories, assist in digital forensic examinations,
                          and reduce office case backlog.

Feb 2017-Oct 2020         Information Technology Specialist/Forensic Examiner
                          Computer Analysis Response Team (CART)
                          New York Field Office
                          Federal Bureau of Investigation
                          New York, New York

                          Responsible for inventory, examination preservation, and technical analysis of digital media, in a laboratory
                          setting as well as on site during search and seizure operations. Extracts and recovers relevant information
                          stored on the devices in forms useful to investigators and prosecutors, while adhering to standard operating
                          procedures. Creates reports for investigators using data derived from digital evidence, and assist them in
                          interpreting the data in preparation for trial. Provides operational and analytical support to investigators on
                          various squads.

June 2016-Jan 2017        CART Honors Intern
                          New York Field Office
                          Federal Bureau of Investigation
                          New York, New York

                          Assisted CART with forensic imaging and processing of digital evidence. Assisted CART personnel with
                          extracting and preparing relevant data into reports for investigators. Accompanied CART personnel on
                          searches involving imaging and/or seizing digital evidence.

EDUCATION

Jan 2015 – Jan 2017       St John’s University, College of Professional Studies
                          Queens, NY
                          Bachelors of Science in Cyber Security; Minor in Digital Forensics

Aug 2012 – Dec 2014       Naugatuck Valley Community College
                          Waterbury, CT
                          Associates in General Studies
        Case 1:20-cr-00015-PKC Document 153-3 Filed 09/10/21 Page 21 of 21



PROFESSIONAL TRAINING

May 2021                SANS 518: Mac and iOS Forensic Analysis and Incident Response (48 Hours)

February 2021           FBI SQLite Forensics (40 Hours)

February 2021           FBI Basic Instructor Course, Stafford, VA (40 Hours)

May 2020                SANS 585: Smartphone Forensic Analysis In-Depth (48 Hours)

April 2020              Magnet Forensics AXIOM Interactive Training (4 Hours)

December 2019           FBI Windows Malware Artifacts- Incident Response Training, Quantico, VA (24 Hours)

March 2019              SANS 508: Advanced Incident Response, Threat Hunting, and Digital Forensics, San Francisco, CA (48 Hours)

March 2018              CART Digital Forensic Examiner Capstone, Stafford, VA (40 Hours)

February 2018           Cyber Division Bootcamp, Linthicum, MD (24 Hours)

October 2017            Basic Networking for Investigators V2

July 2017               BlackBag Essential Forensic Techniques I, Albuquerque, NM (40 Hours) July

2017                    FBI CART Linux Command Line, Albuquerque, NM (40 Hours)

July 2017               SANS 408: Windows Forensic Analysis, Stafford, VA (48 Hours)

July 2017               FBI CART Basic Mobile Devices, Stafford, VA (40 Hours)

June 2017               FBI CART File Systems Basic, Stafford, VA (40 Hours)

June 2017               FBI CART Intermediate OS & Web Artifacts, Stafford, VA (48 Hours)

May 2017                FBI CART Digital Extraction Technician (DExT)/Tech Practicals, Stafford, VA (80 Hours)

March 2017              Criminal Investigative Division’s Digital Imaging and Video Recovery Team (DIVRT) Training
                        class, New York, NY (32 Hours)

October 2016            FBI CART Introduction to Macintosh Systems

October 2016            FBI CART Introduction to Mobile Devices

CERTIFICATIONS & AWARDS

August 2020             Global Information Assurance Certification (GIAC) Advanced Smartphone Forensics (GASF)

June 2019               Global Information Assurance Certification (GIAC) Certified Forensic Analyst (GCFA) June

2018                    FBI Certified Forensic Examiner

September 2017          Global Information Assurance Certification (GIAC) Certified Forensic Examiner (GCFE) August

2017                    FBI CART Macintosh Certification

July 2017               FBI CART Mobile Device Certification

July 2017               FBI CART Linux Command Line Certification

June 2017               AccessData Certified Examiner (ACE)

May 2017                FBI DExT Trained Authorization

May 2017                FBI CART Tech Certification

April 2017              A+ Certification – CompTIA
